     Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 1 of 15 PageID #: 1011




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


BRAD E. PROCTOR,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:19-cv-00432

M.P. KING, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


        Pending before the Court is Defendant the Roane County Commission’s (“Defendant”)

Motion for Summary Judgment. (ECF No. 63.) For the reasons discussed more fully below, the

Court DENIES Defendant’s motion.

                                       I.     BACKGROUND

        This 42 U.S.C. § 1983 action arises out of an incident where Defendants M. P. King

(“Deputy King”), N. S. Stepp (“Trooper Stepp”), S. A. McDonald (“Trooper McDonald”), and Z.

W. Hartley (“Trooper Hartley”) allegedly struck and injured Plaintiff Brad Proctor (“Plaintiff”)

without justification while executing an arrest warrant. Eight days prior to the incident that led

to this lawsuit, Plaintiff and a passenger engaged in a high-speed chase with Deputy King. (Pl.’s

Ex. 1 at 1.) During the course of the pursuit, Deputy King rear–ended Plaintiff’s vehicle, and

Plaintiff allegedly caused Deputy King to wreck his own vehicle into a ditch which caused a flat



                                                1
   Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 2 of 15 PageID #: 1012




tire. (ECF No. 63–2 at 10.) Trooper Stepp and Trooper Hartley as well as other officers then

took over the chase, but Plaintiff was ultimately able to avoid capture. (Id.)

       On January 18, 2018, Deputy King as well as Troopers Stepp, McDonald, and Hartley

arrested Plaintiff on outstanding warrants at Plaintiff’s residence located in Clay County, West

Virginia.   (ECF No. 1 at 1–2, ¶¶ 1, 10.)          Plaintiff further alleges that, at that time, he

“immediately laid face down on the floor, completely prone- [sic] with his hands spread out above

his head” and that he “did not resist arrest, did not attempt to flee, and was completely compliant.”

(Id. at ¶¶ 11, 12.) Then, Plaintiff asserts Deputy King, Trooper Stepp, Trooper McDonald, and

Trooper Hartley “beat, kicked, stomped, and punched” him while he laid on the floor. (Id. at ¶

13.) After the beating, Plaintiff alleges he was handcuffed and thrown in the snow, where he laid

“with his hands cuffed behind his back while shirtless for over an hour” while the officers searched

his home. (Id. at ¶ 14; Pl.’s Ex. 2 at 34.) Plaintiff alleges he sustained injuries to his face, torso,

the back of his head, and had a fractured rib. (Pl.’s Ex. 15.) Plaintiff further alleges he suffered

a cut all the way through his tongue and had two of his teeth knocked out. (Id.)

       On December 7, 2020, the Roane County Commission filed its Motion for Summary

Judgment.    (ECF No. 63.)       Plaintiff timely responded, (ECF No. 66), and Roane County

Commission timely replied, (ECF No. 68).

                                     II.     LEGAL STANDARDS

       Rule 56 of the Federal Rules of Civil Procedure governs motions for summary judgment.

This rule provides, in relevant part, that summary judgment should be granted if “there is no

genuine issue as to any material fact.” Summary judgment is inappropriate, however, if there

exist factual issues that reasonably may be resolved in favor of either party. Anderson v. Liberty


                                                  2
   Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 3 of 15 PageID #: 1013




Lobby, Inc., 477 U.S. 242, 250 (1986). “Facts are ‘material’ when they might affect the outcome

of the case, and a ‘genuine issue’ exists when the evidence would allow a reasonable jury to return

a verdict for the nonmoving party.” News & Observer Publ. Co. v. Raleigh–Durham Airport

Auth., 597 F.3d 570, 576 (4th Cir. 2010). When evaluating such factual issues, the Court must

view the evidence “in the light most favorable to the opposing party.” Adickes v. S. H. Kress &

Co., 398 U.S. 144, 157 (1970).

       The moving party may meet its burden of showing that no genuine issue of fact exists by

use of “depositions, answers to interrogatories, answers to requests for admission, and various

documents submitted under request for production.” Barwick v. Celotex Corp., 736 F.2d 946,

958 (4th Cir. 1984). Once the moving party has met its burden, the burden shifts to the nonmoving

party to “make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). If a party fails to make a sufficient showing on one element of that party’s

case, the failure of proof “necessarily renders all other facts immaterial.” Id. at 323.

       “[A] party opposing a properly supported motion for summary judgment may not rest upon

mere allegations or denials of his pleading, but must set forth specific facts showing that there is a

genuine issue for trial.” Liberty Lobby, 477 U.S. at 256. “The mere existence of a scintilla of

evidence” in support of the nonmoving party is not enough to withstand summary judgment; the

judge must ask whether “the jury could reasonably find for the plaintiff.” Id. at 252.

                                         III.    DISCUSSION

       Plaintiff’s Amended Complaint alleges the following five causes of action: Count I for

excessive force in violation of the Fourth Amendment of the United States Constitution against


                                                  3
   Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 4 of 15 PageID #: 1014




Deputy King, Trooper Stepp, Trooper McDonald, and Trooper Hartley; Count II for municipal

liability against the Roane County Commission; Count III for bystander liability against Deputy

King, Trooper Stepp, Trooper McDonald, and Trooper Hartley; Count IV for negligent retention

against the Roane County Commission; and Count V for negligent supervision and training against

the Roane County Commission. (See ECF No. 54.) In a Memorandum Opinion and Order

entered on March 4, 2020, the Court dismissed without prejudice Plaintiff’s Count II claim for

municipal liability for failure to allege facts that would entitle him to relief. (ECF No. 25 at 7.)

However, Plaintiff was permitted to reallege this claim in his Amended Complaint. (ECF Nos.

53, 54.) The Roane County Commission moves for summary judgment on Count II, Count IV,

and Count V. (ECF No. 64.) Each argument is addressed in turn. 1

               A. Count II for Municipal Liability Under 42 U.S.C. § 1983

         Defendant argues that Plaintiff’s claim for municipal liability fails as a matter of law

because Plaintiff has failed to provide evidence of an unconstitutional government policy, custom,

or practice that caused Plaintiff’s injury. (ECF No. 64 at 10.) Liability of a municipality under

§ 1983 for the actions of its officers and employees cannot be premised on the doctrine of

respondeat superior. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). Instead, a

plaintiff seeking to establish liability by a local government defendant must show that the

execution of a policy or custom of that municipality caused the violation. Id. at 694; Riddick v.

Sch. Bd. of the City of Portsmouth, 238 F.3d 518, 522 (4th Cir. 2000).                      Thus, the Roane County

Commission cannot be held liable for the alleged unconstitutional conduct of Deputy King 2 simply


1
  In reply, Defendant asks this Court to strike Plaintiff’s expert witness reports because it argues that the expert’s
report contains legal conclusions couched as opinions. (ECF No. 68 at 11.) This Court did not consider Plaintiff’s
expert testimony in making any of its determinations and the expert’s opinions were completely disregarded.
2
  Before this Court can consider this claim, it must first determine whether Plaintiff seeks to base his municipal liability
                                                             4
   Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 5 of 15 PageID #: 1015




because Deputy King is an employee.                   Rather, liability on the part of the Roane County

Commission for Deputy King’s alleged unconstitutional conduct arises only if his alleged

unconstitutional conduct represented or carried out official city policy or custom.

         Official policy refers to prescribed courses of government action either directly created by

lawmakers or through the municipal agency. Spell v. McDaniel, 824 F.2d 1380, 1387 (4th Cir.

1987). The government’s official policy is not the only basis on which municipal liability can be

imposed. The exact language of § 1983 also includes customs or usage which can be found in

“persistent and widespread . . . practices of [municipal] officials [which] [a]lthough not authorized

by written law, [are] so permanent and well-settled as to [have] the force of law.” Id. at 1386

(quoting Monell, 436 U.S. at 690–91). A “persistent and widespread” practice of a custom or

usage

         by municipal agents and employees, may be attributed to a municipality when the
         duration and frequency of the practices warrants a finding of either actual or
         constructive knowledge by the municipal governing body that the practices have
         become customary among its employees. Actual knowledge may be evidenced by
         recorded reports to or discussions by a municipal governing body. Constructive
         knowledge may be evidenced by the fact that the practices have been so widespread

claim solely on the actions of Deputy King or all the defendant officers. Plaintiff’s Amended Complaint fails to
specify, and the parties do not discuss this issue. (See ECF No. 54 at 9, ¶¶ 40–44.) Defendant’s briefing appears to
assume that Deputy King’s actions are the basis for this claim. Further, Plaintiff’s response in opposition discusses
Deputy King’s actions almost exclusively and states in his conclusion that Sherriff Cole was deliberately indifferent
only to Deputy King’s conduct. (See ECF No. 66 at 20.) Plaintiff provides no evidence concerning Trooper Stepp’s
actions and cites only one incident involving Trooper McDonald and Trooper Hartley, respectively. Plaintiff also
makes allegations regarding conduct by Deputy Hickman, who is not a defendant in this lawsuit.
          This Court has held on multiple occasions that “a policy or custom will not be inferred merely from municipal
inaction in the face of isolated constitutional deprivations by municipal employees.” Myers v. City of Charleston,
Civ. Action No. 2:19-cv-00757, 2020 WL 4195005 at *8 (S.D. W. Va. July 21, 2020); see also Frye v. Lincoln Cty.
Comm'n, No. 2:20-CV-00403, 2021 WL 243864, at *7 (S.D. W. Va. Jan. 25, 2021). While Sheriff Cole does admit
that he did not conduct his own investigation into the use of force by Deputy Hickman or Trooper Hartley as is
similarly alleged with relation to Deputy King’s actions, this singular incident is not sufficient to establish a pattern
or practice of failing to adequately investigate, supervise, or correct these officers’ actions. Further, with regard to
Trooper McDonald, Plaintiff alleges only that he placed Roger Adams under arrest but makes no other accusations
about the Commission’s failures with relation to this incident. (ECF No. 66 at 14.) Accordingly, Plaintiff’s Count
II claim for municipal liability is DISMISSED to the extent this claim is based on the actions of any defendant other
than Deputy King. Further, even if the Court considered Plaintiff’s allegations regarding the Bernard Cottrell
incident, the result would be the same.
                                                           5
   Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 6 of 15 PageID #: 1016




       or flagrant that in the proper exercise of its official responsibilities the governing
       body should have known of them.

Id. at 1387 (internal quotations omitted). Further, in the circumstances where the municipal

policy is not unconstitutional in itself, fault can be found in deficient police training programs and

supervision which lead to constitutional violations by untrained police officers or in the

“irresponsible failure by municipal policymakers to put a stop to or correct a widespread pattern

of unconstitutional conduct by police officers of which the specific violation is simply an

example.” Id. at 1389.

       Further, “[b]ecause municipal liability results only when the municipality itself can be

directly charged with fault for a constitutional violation, it results only when policy or custom as

above defined is (1) fairly attributable to the municipality as its ‘own,’ and is (2) the ‘moving

force’ behind the particular constitutional violation.” Id. at 1386–87 (quoting Polk County v.

Dodson, 454 U.S. 312, 326 (1981)). If an official policy is unconstitutional, no evidence is needed

other than the statement of the policy. City of Oklahoma City v. Tuttle, 471 U.S. 808, 822 (1985).

However, in cases like this where the policy or custom is not unconstitutional by itself, the plaintiff

must independently prove that the policy or custom itself caused the violation. Spell, 824 F.2d at

1387–88. “Proof merely that such a policy or custom was ‘likely’ to cause a particular violation

is not sufficient; there must be proven at least an ‘affirmative link’ between policy or custom and

violation; in tort principle terms, the causal connection must be ‘proximate,’ not merely ‘but-for’

causation-in-fact.” Id. The Fourth Circuit notes that a plaintiff is most likely to slip into the

“forbidden realm” of respondeat superior liability when he makes claims based on a policy of

deliberate indifference or on an unconstitutional custom. Id. “Where a plaintiff claims that the

municipality has not directly inflicted an injury, but nonetheless has caused an employee to do so,

                                                  6
   Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 7 of 15 PageID #: 1017




rigorous standards of culpability and causation must be applied to ensure that the municipality is

not held liable solely for the actions of its employee.” Id.

       Here, Plaintiff does not challenge police training, but instead appears to seek to impose

liability for the Roane County Commission’s failure to maintain adequate internal checks on

Deputy Kings’ use of excessive force which has allowed it to become a pattern. Plaintiff details

the county’s written policies for both body cameras and use of force and also discusses Deputy

King’s training but does not argue that either specifically led to Deputy King’s alleged

unconstitutional conduct. Under the Roane County Sheriff’s Department’s body cam policy,

officers are required to use their discretion as to when to activate their cameras. In addition, the

policy states that officers should activate their cameras during “traffic stops, arrests, searches,

interrogations, interviews, and pursuits” and requires officers to activate the camera “during the

course of any encounter with the public that becomes adversarial after the initial contact.” (Pl’s

Ex. 7 at 165.) Further, supervisors are required to ensure that officers utilize their cameras in

accordance with these policies and are required to periodically review footage to ensure that

cameras are operating properly and are being utilized. (Id. at 168.) It is undisputed that Deputy

King does not wear a body camera and, instead, keeps it in his cruiser because he feels that it

would interfere with his plain clothes drug work. (Pl’s Ex. 3 at 6.) Sherriff Cole states that he

does not believe anyone in the department ever held a meeting with Deputy King about his failure

to wear a body camera. (ECF No. 63–1 at 31.) Plaintiff’s allegations go beyond Deputy King’s

failure to wear a body camera. Plaintiff also details the Roane County Sherriff’s Department’s

use of force policy which requires officers to document any application of force and requires the

sheriff to review all reported uses of force. (Pl.’s Ex. 7 at 38.)


                                                  7
    Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 8 of 15 PageID #: 1018




        In addition, Plaintiff details twelve instances of excessive force and violent behavior

perpetrated by Deputy King. 3 Defendant argues that these “few” instances are “sporadic”, but

Plaintiff alleges that all these incidents involve the same, recurrent failures by both Deputy King

and the Roane County Commission. (ECF No. 68 at 2.) Specifically, Plaintiff alleges that

Deputy King continuously fails to activate his body camera, fails to photograph or document

injuries, and fails to create use of force reports. Further, Plaintiff alleges that Sheriff Cole and the

Roane County Commission continuously fail to hold meetings with Deputy King, fail to include

documents of incidents in Deputy King’s personnel file, fail to conduct an adequate investigation

or conduct an investigation at all into Deputy King’s use of force, and fail to follow and enforce

its own policies and procedures.

        First, Plaintiff details an incident where Deputy King pulled over a school bus because a

hat flew out the window and nearly struck his cruiser. Deputy King removed a minor from the

bus and placed him in his patrol car and drove him to school. (Pl.’s Ex. 8 at 483.) The minor filed

a complaint with the sheriff’s office and alleged that Deputy King intimidated and scared him.

(Id.) Next, Plaintiff alleges Deputy King ordered a woman to leave school property when she was

picking up her daughter from a school dance. (Id. at 464–466.) She alleges that Deputy King

got in her face, yelled at her, and placed his hand on his gun and ordered her to get in her car and

leave. (Id.) Deputy King has provided no justification for his actions and was not asked to give



3
  Defendant argues this Court should strike Plaintiff’s Exhibits 7, 8, 13, and 14 because these documents were
produced pursuant to the Agreed Protective Order, (ECF No. 17), between the parties and Plaintiff allegedly failed to
provide advance notice of his intent to use these documents in violation of that agreement. While Exhibit 8 is marked
as confidential on each page, the three other exhibits contain no marks identifying these documents as confidential
documents subject to this Order. Thus, the majority of the documents challenged do not appear to even be subject to
this Order. In order to warrant such a drastic sanction, Defendants must provide more evidence to support its claim.
Further, even if Defendant was able to show a violation occurred, the remedy is unclear and striking these documents
would be the most severe sanction.
                                                         8
  Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 9 of 15 PageID #: 1019




a statement.   (ECF No. 63–2 at 3–4.) Sheriff Cole determined that both complaints were

unfounded and found that Deputy King did not abuse his authority. (ECF No. 63–1 at 51, 60.)

       Next, Plaintiff alleges two other instances involving Keith Davis and Jacob Dodd. Davis

called 911 to report an excessive force incident involving Deputy King that occurred several years

prior, but the operator misunderstood and thought Davis sought to report a crime to Deputy King.

Davis alleges Deputy King then arrived at his residence, arrested him for misdemeanor charges,

handcuffed him, and then beat him in the back of his cruiser while Davis’ wife called 911 for help.

(Pl.’s Ex. 8 at 341–342.) Next, Jacob Dodd alleges that Deputy King injured Dodd’s forehead in

the course of an arrest. (Id. at 370.) A use of force report was completed for both incidents, but

Plaintiff alleges neither report was signed by Deputy King. Plaintiff further alleges that no photos

of either individual’s injuries were taken, no body cam or cruiser footage was produced, no

statement was taken from Dodd, and there was no final determination as to the justification for the

force applied. (ECF No. 66 at 10–12.)

       Next, Plaintiff details five separate incidents involving Jay Gibson, Chris Harper, Roger

Adams, Brad Proctor, and David Idleman.          All of these incidents involve excessive force

allegations against Deputy King. Gibson alleges that Deputy King pointed his gun at Gibson’s

forehead in the course of an arrest, and Deputy King did not fill out a use of force report. Sheriff

Cole investigated the incident but failed to speak with Gibson himself or any witnesses. (ECF

No. 63–1 at 70.) Next, Chis Harper alleged that he sustained a head injury caused by Deputy

King inflicted at the police station. While a use of force report was filed, Deputy King did not

sign it and there are no photographs or description of Harper’s injuries. (ECF No. 66 at 14.)

Roger Adams and his wife filed a complaint against Deputy King after he was arrested and thrown


                                                 9
  Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 10 of 15 PageID #: 1020




to the ground after Adam’s went out in his own driveway to investigate why Deputy King had

parked his patrol car in his driveway. (ECF No. 7 at 532.) No use of force report was filed and

no investigation was conducted. (ECF No. 66 at 15.) Both Proctor and Idleman allege that

Deputy King used excessive force causing injury in the course of an arrest, but no documentation

relating to either incident is included in Deputy King’s personnel file. Again, Plaintiff alleges

that Deputy King did not activate his body camera, did not fill out a use of force report at all, did

not document or photograph injuries, and the Roane County Sheriff’s Department failed to perform

an investigation to make a determination of the appropriate amount of force.

        Finally, Plaintiff details three instances of deadly force used by Deputy King. First,

Deputy King was investigating a report of a stolen vehicle when he fired approximately five rounds

at a fleeing vehicle driven by Sean Bland. (Pl.’s Ex. 7 at 430.) Bland fled into Kanawha County

and the Kanawha County Sheriff’s Department investigated and produced a report.                 (Id.)

Plaintiff alleges that Roane County relied only on the Kanawha County Sheriff’s Department’s

report and did not conduct its own investigation. Further, no use of force report was filed and

Deputy King was not wearing his body camera. Plaintiff also alleges that shooting at a moving

vehicle is in violation of Roane County’s policies and Plaintiff alleges that Roane County did not

investigate this violation.

        Next, Deputy King shot and killed Timmy Rhodes with a shotgun at close range. Again,

there is no documentation relating to his incident in Deputy King’s personnel file, no photographs,

medical records, statements, body camera footage, and no investigation was conducted. Further,

Plaintiff alleges that Deputy King did not receive counseling, as is required by policy. (ECF No.

66 at 17.) Finally, on October 5, 2020, during the pendency of this lawsuit, Deputy King used


                                                 10
  Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 11 of 15 PageID #: 1021




deadly force and shot and killed Michael Nichols. (Id. at 18.) After this shooting, Plaintiff

alleges that Deputy King was placed on administrative leave for the first time in his career. (Id.)

       When viewing the evidence in the light most favorable to Plaintiff, there is sufficient

evidence to show that Deputy King has been allowed to use unregulated excessive force without

oversight by his superiors. Importantly, Defendant does not refute any of this evidence and

instead argues that this is not sufficient to establish a claim for municipal liability. While Plaintiff

does make a host of differing allegations, it is the culmination of these failures as well as the

similarities in these incidents that allows this Court to conclude that a jury could reasonably find

for Plaintiffs. The twelve instances of force detailed by Plaintiff show that the Roane County

Commission has demonstrated a persistent and widespread failure to adequately photograph

alleged injuries, failure to follow its own policies relating to body cameras and use of force reports,

failure to conduct through investigations of alleged injuries or excessive force, and a failure to

hold a single meeting or reprimand Deputy King for the myriad of accusations of abuse and

lawsuits filed against him. Similar to these other allegations of force, Plaintiff himself alleges he

was beaten by Deputy King and the other defendant officers during the course of an arrest and that

Deputy King failed to wear a body camera, failed to file a use of force report, and failed to

photograph or document Plaintiff’s injuries.

          In addition, based upon his own testimony, Sherriff Cole is aware of Deputy King’s

failure to wear his body camera and the extensive allegations against him, but Sherriff Cole has

never reprimanded Deputy King for his actions. Sherriff Cole was aware of the incidents detailed

in Deputy King’s personnel file and others that were not recorded there but saw no issue with any

of his actions, even when Deputy King violated the department’s own policies. Deputy King


                                                  11
  Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 12 of 15 PageID #: 1022




states that no one in the department has never reprimanded Deputy King or even held a meeting

with him over any of the allegations of force Plaintiff has detailed here. (ECF No. 63–2 at 6.)

Thus, Plaintiff has also offered sufficient evidence to show that the Roane County Commission

had actual knowledge of these customs and failed to stop or correct these practices such that their

failures amounted to deliberate indifference.

       Considering the evidence Plaintiff has produced which details significant and similar

instances of violent behavior perpetrated by Deputy King and similar reactions by the Roane

County Commission, a reasonable jury could find for Plaintiff. Plaintiff has produced evidence

to show that Deputy King’s actions in this case were “almost bound to happen, sooner or later.”

Spell, 824 F.2d at 1391. Thus, Plaintiff has produced sufficient evidence to show that there is a

genuine issue for trial on his municipal liability claim.    Accordingly, summary judgment is

DENIED for Defendant on Plaintiff’s Count II claim for municipal liability.

            B. Count IV for Negligent Retention

       Next, Defendant argues that Plaintiff’s negligent retention claim fails as a matter of law

because Plaintiff has failed to produce evidence in support of his claim. (ECF No. 64 at 16.)

West Virginia recognizes a cause of action for negligent hiring and retention. See State ex rel. W.

Va. State Police v. Taylor, 499 S.E.2d 283, 289 n.7 (W. Va. 1997). The West Virginia Supreme

Court of Appeals applies the following test for a claim based on negligent hiring and retention

under West Virginia law:

       [W]hen the employee was hired or retained, did the employer conduct a reasonable
       investigation into the employee's background vis a vis the job for which the
       employee was hired and the possible risk of harm or injury to co-workers or third
       parties that could result from the conduct of an unfit employee? Should the
       employer have reasonably foreseen the risk caused by hiring or retaining an unfit
       person?

                                                12
  Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 13 of 15 PageID #: 1023




McCormick v. W. Va. Dep’t of Pub. Safety, 503 S.E.2d 502, 506 (W. Va. 1998) (quoting Taylor,

499 S.E.2d at 289 n.7). The court must consider “the nature of the employee’s job assignment,

duties and responsibilities.” Id. at 507. The duty with respect to hiring and retention increases

“as the risks to third persons associated with a particular job increase.” Id. An “employer’s duty

is heightened” when the prospective employee is a police officer, as police officers are permitted

to carry guns, to use necessary force to effect arrest, and to enter civilian residences under certain

circumstances. Woods v. Town of Danville, 712 F. Supp. 2d 502, 514 (S.D. W. Va. 2010).

       Here, Plaintiff is challenging the Roane County Commission’s retention of Deputy King

after it became aware of Deputy King’s continued use of force. As discussed above, Plaintiff has

presented evidence of twelve instances of Deputy King issuing threats or using excessive force in

both his interactions with the public and with arrestees or suspects. In addition, Plaintiff has

produced evidence to show that Sherriff Cole and the Commission failed to take action to correct

Deputy King’s repeated uses of force.

       There is sufficient evidence that both Sherriff Cole and the Commission have been put on

notice of both Deputy King’s propensity for using excessive force and of his failure to follow

department protocol. Finally, Sheriff Cole and the Commission have failed to take any action to

correct Deputy King’s behavior, and Plaintiff himself suffered injury similar to the twelve other

individuals identified by Plaintiff. Taken as a whole, Plaintiff has produced sufficient evidence

to withstand summary judgment on this claim. Accordingly, summary judgment is DENIED for

Defendant on Plaintiff’s Count IV claim for negligent retention.




                                                 13
  Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 14 of 15 PageID #: 1024




            C. Count V for Negligent Supervision and Training

       To state a claim for negligent supervision or training under West Virginia law, a plaintiff

must show that an employer “failed to properly supervise” an employee and, as a result, the

employee “proximately caused injury to” the plaintiff. Woods, 712 F. Supp. 2d at 514 (citing

Taylor v. Cabell Huntington Hosp., Inc., 538 S.E.2d 719, 725 (W. Va. 2000)). In Taylor, the

West Virginia Supreme Court “treat[ed] negligent supervision like other claims based in

negligence.” Woods, 712 F. Supp. 2d at 515.

       In viewing the facts in the light most favorable to Plaintiff, Plaintiff has presented a genuine

issue of material fact as to whether the Roane County Commission properly supervised Deputy

King and whether this lack of supervision ultimately led to Plaintiff’s injury. Specifically,

Plaintiff alleges that Deputy King continuously fails to activate his body camera, fails to

photograph or document injuries, and fails to create use of force reports. Despite these numerous

accusations of excessive force and failure to follow department policy, Sheriff Cole and the Roane

County Commission have never held a meeting with Deputy King or reprimanded him over any

of the allegations made against him. (ECF No. 63–2 at 6.) It is undisputed that Sheriff Cole was

aware of Deputy King’s propensities and Plaintiff has presented evidence to show that the

Commission failed to take any action to correct Deputy King’s behavior.

       Defendant argues that each of the allegations of misconduct were adequately investigated

and that there is no evidence that the Roane County Commission failed to take action against

Deputy King. However, contrary to Defendant’s statements, Deputy King himself states that he

has never been reprimanded about a citizen complaint, has never been told that he should have

handled a situation differently, or that he was offered additional training after any complaint.


                                                 14
  Case 2:19-cv-00432 Document 95 Filed 05/27/21 Page 15 of 15 PageID #: 1025




(ECF No. 63–2 at 6.) Further, Plaintiff challenges the adequacy of the investigation regarding all

twelve allegations and states that Deputy King failed to adequately document or photograph his

use of force and that some instances were not even included in his personnel file. Thus, Plaintiff

has successfully demonstrated that there is a genuine issue of material fact for trial.

Accordingly, summary judgment is DENIED for Defendant on Plaintiff’s Count V claim for

negligent supervision and training.

                                       IV.    CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant’s Motion for Summary

Judgment, (ECF No. 63). All claims remain.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:         May 27, 2021




                                                                  STON, CHIEF JUDGE




                                               15
